Citation Nr: 0117680	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  98-04 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Regional Office 
(RO) that denied the veteran's claim for service connection 
for PTSD.  

In a statement dated in May 2001, the veteran withdrew his 
request for a Travel Board hearing.


REMAND

The veteran's discharge certificate shows that his military 
occupational specialty was combat engineer.  Personnel 
records indicate that while in Vietnam he served with the 
19th Engineer Battalion, Company D.  

In a statement dated in January 1998, a retired Colonel 
related that he commanded the 19th Engineer Battalion in 
Vietnam from July 1967 to March 1968.  He stated that the 
veteran participated in the mine sweep operations of Company 
D, and that this was dangerous work.  In a November 1998 
letter, the retired Colonel added that the unit in which he 
and the veteran served was the target of frequent sniper 
attacks and ambushes.  

The record includes conflicting medical findings.  Department 
of Veterans Affairs (VA) outpatient treatment records show 
diagnoses of PTSD.  In this regard, a physician noted in 
April 1998 that the veteran had longstanding symptoms of 
depression and PTSD, and that he had been diagnosed with PTSD 
by two psychiatrists.  The examiner indicated that he had 
reviewed the veteran's medical record in detail and, based on 
the review, the interview and a mental status evaluation, the 
veteran had PTSD.  However, VA psychiatric examinations were 
conducted in November 1997 and March 1999.  Following each of 
these examinations, it was concluded that the veteran did not 
have PTSD.  The Board points out that following the March 
1999 VA psychiatric examination, the examiner commented that 
the veteran had symptoms of PTSD, but not the full syndrome.  

During the March 1999 VA psychiatric examination, the veteran 
alleged that he saw a close friend killed in Vietnam when his 
tank was blown up.  There is no indication that the veteran 
has ever been asked to provide additional information 
concerning this incident.

Several decisions of the United States Court of Appeals for 
Veterans Claims have affected the adjudication of claims for 
service connection for PTSD. It appears that in approaching a 
claim for service connection for PTSD, the question of the 
existence of an event claimed as a recognizable stressor must 
be resolved by adjudicatory personnel.  If the adjudicators 
conclude that the record establishes the existence of such a 
stressor or stressors, then and only then, should the case be 
referred for a medical examination to determine the 
sufficiency of the stressor and as to whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  In such a referral, the adjudicators should specify to 
the examiner(s) precisely what stressor or stressors has been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the veteran was exposed to 
a stressor during service of sufficient severity as to have 
resulted in ongoing psychiatric symptomatology.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service is present would be pointless.  Likewise, 
a diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See Caluza v. Brown, 7 Vet. 
App. 498 (1994); West v. Brown, 7 Vet. App. 70 (1994); and 
Zarycki v. Brown, 6 Vet. App. 91 (1993).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for PTSD 
since his discharge from service.  After 
securing the necessary release, the RO 
should obtain any of these records that 
have not already been associated with the 
claims folder.

2.  The RO should contact the veteran and 
request a statement containing as much 
detail as possible regarding the alleged 
incident in which his friend was killed 
when a tank was blown up.  He should be 
asked to provide specific details of the 
claimed stressful event during service, 
such as dates, places, a detailed 
description of the event, his service 
units in Vietnam, duty assignments, and 
the names, ranks, unit of assignment and 
any other identifying information 
concerning any OTHER individuals involved 
in the event.  The veteran should be told 
that the information is necessary to 
obtain supportive evidence of the alleged 
stressful event and that failure to 
respond may result in adverse action.

3.  Thereafter, if additional information 
is provided by the veteran, the RO should 
send it to USASCRUR in an attempt to 
verify the claimed stressor.  The address 
is as follows:  USASCRUR, 7798 Cissna 
Road, Springfield, Virginia  22150.

4.  The RO must then make a specific 
finding as to whether the veteran 
"engaged in combat with the enemy" and, 
if so, the RO must then make the 
additional determination as to whether 
the veteran has presented satisfactory 
evidence of the existence of an event 
claimed as a stressor in accordance with 
the guidance in Zarycki and Caluza.

5.  The RO must separately determine 
whether the record establishes the 
existence of any event claimed by the 
veteran as an alleged "stressor."  In 
making this determination, the RO and the 
veteran are reminded that this is an 
adjudicatory and not a medical 
determination.  

The fact that a VA examiner in the past 
accepted uncorroborated accounts of an 
event alleged as a "stressor" of 
"combat" generically is of no weight, 
since a determination as to whether such 
an event occurred does not involve the 
application of medical expertise.  In 
addressing this matter, the RO must also 
address any credibility matters raised by 
the record in determining whether it will 
concede the existence of any event 
alleged as a stressor.  The RO does not 
have to accept the existence of any event 
not shown by independent evidence if the 
veteran is not found to have engaged in 
combat with the enemy.  

6.  The veteran should then be afforded a 
VA psychiatric examination to determine 
whether the veteran suffers from any 
psychiatric disorder and, if so, its 
nature and etiology.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examiner should be requested to make 
a specific determination as to whether 
any event conceded to have existed in 
service by the adjudicators was of a 
quality sufficient to produce PTSD.  The 
examiner should be advised that only 
those events in service conceded by 
adjudicators may be considered for 
purposes of determining whether PTSD due 
to events in service exists.  If the 
examiner determines that an event of a 
quality sufficient to produce PTSD 
occurred in service, it should then be 
determined whether the veteran has PTSD 
due to the event.  If there are 
psychiatric disorders other than PTSD, 
the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be specified.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify the credible 
"stressor(s)" that caused the disorder 
and the evidence upon which he relied to 
establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  The psychiatrist should describe 
how the symptoms of PTSD affect the 
appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
are to be accomplished.  The examiner 
should assign a Global Assessment of 
Functioning score and a definition of the 
numerical code assigned in order to 
comply with the requirements of Thurber 
v. Brown, 5 Vet. App. 119 (1993).  APA, 
DSM IV (1994).  The entire claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

8. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


